Citation Nr: 0904507	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-32 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent prior to 
August 1, 2006, a compensable rating from August 1, 2006 
through September 26, 2006, and a rating in excess of 
10 percent from September 27, 2006, for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1948 to April 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2008, 
a videoconference hearing was held before the undersigned 
Acting Veterans Law Judge; a transcript of this hearing is of 
record.  

In October 2005, the veteran perfected appeals as to claims 
for an increased rating for tinnitus, service connection for 
post-traumatic stress disorder and service connection for 
frostbite of the bilateral feet.  However, the veteran 
withdrew these appeals from appellate status in written 
statements submitted in January 2006 and August 2006.  
38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran indicated in the July 2008 Board hearing that his 
bilateral hearing loss disability has worsened since his last 
VA examination in September 2006.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Furthermore, in his hearing testimony, the 
veteran indicated that his service-connected bilateral 
hearing loss disability has interfered with his employment.  
After advising the veteran of the provisions of 38 C.F.R. § 
3.321(b)(1) and the requirements for establishing entitlement 
to an extra-schedular evaluation for bilateral hearing loss 
disability, the RO should consider whether the veteran's case 
should be forwarded to the Director of the Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the veteran of 
the provisions of 38 C.F.R. § 
3.321(b)(1) and the requirements for 
establishing entitlement to an extra-
schedular evaluation for bilateral 
hearing loss disability.  Specifically, 
the veteran should be advised that he 
can submit or identify evidence in 
conjunction for his claim for increased 
rating for bilateral hearing loss 
disability which tends to show marked 
interference with employment and/or 
frequent hospitalization due to this 
disability.  He should further be 
advised that such evidence can include 
documentation demonstrating the amount 
of time he has lost from work 
specifically as a result of the 
bilateral hearing loss disability.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  Thereafter, the veteran should be 
afforded a VA audiological evaluation 
(with audiometric studies) to determine 
the current severity of his bilateral 
hearing loss disability.  The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

4.  The RO should then review the 
expanded record and re-adjudicate the 
issue of increased rating for bilateral 
hearing loss disability, to include the 
matter of whether referral of the claim 
for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) is warranted.  
Should submission under § 3.321(b) be 
deemed unwarranted, the reasons for 
this decision should be set forth in 
detail.  

If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
